         Case 1:17-cv-01574-RCL Document 99-2 Filed 06/17/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORIC                            )
PRESERVATION IN THE UNITED STATES                      )
                                                       )
and                                                    )
                                                       )
ASSOCIATION FOR THE PRESERVATION                       )
OF VIRGINIA ANTIQUITIES                                )
                                                       )
       Plaintiffs,                                     )
                                                       )
               v.                                      )    Civ. No. 1:17-cv-01574-RCL
                                                       )
TODD T. SEMONITE, Lieutenant General                   )
Chief of Engineers and Commanding General,             )
U.S. Army Corps of Engineers                           )
                                                       )
and                                                    )
                                                       )
ROBERT M. SPEER                                        )
Acting Secretary of the Army                           )
                                                       )
       Defendants.                                     )


                     DECLARATION OF ELIZABETH S. MERRITT IN
                         SUPPORT OF PLAINTIFFS’ NOTICE


       I, Elizabeth S. Merritt, declare as follows:

       1.      I am Deputy General Counsel for the National Trust for Historic Preservation in

the United States, one of the Plaintiffs in this matter.

       2.      Plaintiffs elected to file on June 14, 2019, a one and one-half page Motion to

enlarge the time for seeking attorneys’ fees and costs pursuant to Section 305 of the National

Historic Preservation Act, 54 U.S.C. § 307105.


                                                   1
        Case 1:17-cv-01574-RCL Document 99-2 Filed 06/17/19 Page 2 of 2



       3.      I began the filing process shortly after 11:00 p.m. EDT on June 14, 2019.

Unfortunately, I encountered a technical issue and could not complete the filing. After several

attempts to resolve the issue, I was eventually locked out of the ECF system.

       4.      When it became clear that I might not be able to complete the filing as planned, I

communicated that fact to Matthew Adams at Dentons LLP. This occurred at approximately

11:40 p.m. EDT on June 14, 2019.

       I declare under penalty of perjury that the foregoing is true and correct.



                                              Respectfully submitted this 17th day of June, 2019.




                                              ______________________________
                                              Elizabeth S. Merritt




                                                 2
